                                                                                               Case 3:19-cv-00240-MMD-CBC Document 27 Filed 07/15/19 Page 1 of 7


                                                                                           1    LEACH KERN GRUCHOW
                                                                                                ANDERSON SONG
                                                                                           2    SEAN L. ANDERSON
                                                                                                Nevada Bar No. 7259
                                                                                           3    sanderson@lkglawfirm.com
                                                                                           4    RYAN D. HASTINGS
                                                                                                Nevada Bar No. 12394
                                                                                           5    E-mail: rhastings@lkglawfirm.com
                                                                                                2525 Box Canyon Drive
                                                                                           6    Las Vegas, Nevada 89128
                                                                                                Telephone:     (702) 538-9074
                                                                                           7
                                                                                                Facsimile:     (702) 538-9113
                                                                                           8
                                                                                                SQUIRE PATTON BOGGS (US) LLP
                                                                                           9    Gregory A. Davis (pro hac vice)
                                                                                                gregory.davis@squirepb.com
                                                                                          10    Gregory Schneider (pro hac vice)
                                                                                                gregory.schneider@squirepb.com
                                   Telephone: (702) 538-9074 – Facsimile (702) 538-9113
LEACH KERN GRUCHOW ANDERSON SONG




                                                                                          11
                                    2525 Box Canyon Drive, Las Vegas, Nevada 89128




                                                                                                1 East Washington Street, Suite 2700
                                                                                          12    Phoenix, Arizona 85004
                                                                                                Telephone: (602) 528-4000
                                                                                          13    Facsimile: (602) 253-8129
                                                                                                Attorneys for Financial Industry
                                                                                          14    Regulatory Authority, Inc.
                                                                                          15                             UNITED STATES DISTRICT COURT
                                                                                          16
                                                                                                                                DISTRICT OF NEVADA
                                                                                          17
                                                                                                                                              Case No.: 3:19-cv-00240-MMD-CBC
                                                                                                 IN THE MATTER OF THE
                                                                                          18
                                                                                                 PEE PEE POP TRUST, PEE PEE POP               JOINT CASE MANAGEMENT REPORT
                                                                                          19     TRUST II, PEE PEE POP TRUST III, MAN
                                                                                          20     CUB TRUST, MAN CUB TRUST II, MAN
                                                                                                 CUB TRUST III, DATED JULY 22, 2013.
                                                                                          21

                                                                                          22          Pursuant to this Court’s Order Setting Case Management Conference (Doc. 15)
                                                                                          23    and Minute Order dated July 2, 2019 (Doc. 25), plaintiffs Pee Pee Pop Trust, Pee Pee Pop
                                                                                          24    Trust II, Pee Pee Pop Trust III, Man Cub Trust, Man Cub Trust II, Man Cub Trust III,
                                                                                          25    Dated July 22, 2013 (collectively, the “Trusts”), and defendant Financial Industry
                                                                                          26    Regulatory Authority, Inc. (“FINRA”) hereby submit their joint case management report.
                                                                                          27

                                                                                          28
                                                                                                                                           -1-
                                                                                               Case 3:19-cv-00240-MMD-CBC Document 27 Filed 07/15/19 Page 2 of 7


                                                                                           1    I.     Nature of the Case
                                                                                           2           This case arises out of the plaintiffs’ Petition to Assume Jurisdiction (“Petition”)
                                                                                           3    for the Nevada Probate Court to assume jurisdiction under NRS 164.400. Plaintiffs seek
                                                                                           4    remedies that include instructions to Trustees or modifications to the Trust and injunctive
                                                                                           5    and declaratory relief relating to an ongoing FINRA enforcement proceeding pending an
                                                                                           6    ultimate judicial determination of issues before FINRA. FINRA contests the
                                                                                           7    applicability of Nevada law to its regulatory activity taken pursuant to the Exchange Act,
                                                                                           8    and Petitioners claim such activity does not relate.
                                                                                           9    II.    Principal Factual and Legal Disputes in the Case
                                                                                          10           This case does not appear to involve a factual dispute. The principal legal dispute
                                   Telephone: (702) 538-9074 – Facsimile (702) 538-9113
LEACH KERN GRUCHOW ANDERSON SONG




                                                                                          11    involves the Trusts’ rights and responsibilities under Nevada law and whether such law
                                    2525 Box Canyon Drive, Las Vegas, Nevada 89128




                                                                                          12    has any impact on or applicability to FINRA and its regulatory activity claimed to be
                                                                                          13    taken pursuant to the Exchange Act.
                                                                                          14    III.   Jurisdictional Bases for the Case
                                                                                          15           The jurisdictional bases for the case appearing in federal court are set forth in
                                                                                          16    detail in FINRA’s Statement Regarding Removal (Doc. 12) and its opposition to the
                                                                                          17    Trusts’ Motion to Remand (Doc. 22) and are incorporated herein by reference. The
                                                                                          18    Trusts contest jurisdiction in federal court and have filed a Motion to Remand (Doc. 17)
                                                                                          19    which has been fully briefed.
                                                                                          20    IV.    Status of Service
                                                                                          21           All parties to this action have been served and have answered or otherwise
                                                                                          22    appeared.
                                                                                          23    V.     Additional Parties / Amending the Pleadings
                                                                                          24           The parties do not at this time anticipate adding additional parties or amending the
                                                                                          25    pleadings.
                                                                                          26    VI.    Contemplated Motions
                                                                                          27           Other than the motions already filed, the parties contemplate that they may file
                                                                                          28    motions for summary judgment in the event the Court does not dismiss this action.
                                                                                                                                             -2-
                                                                                               Case 3:19-cv-00240-MMD-CBC Document 27 Filed 07/15/19 Page 3 of 7


                                                                                           1    VII.   Pending Motions
                                                                                           2           Currently pending before the Court are FINRA’s Motion to Dismiss (Doc. 11) and
                                                                                           3    the Trusts’ Motion to Remand (Doc. 17). The parties agree to await rulings on those
                                                                                           4    motions prior to engaging in the discovery or disclosures required and permitted pursuant
                                                                                           5    to this Court’s local rules and the Federal Rules of Civil Procedure.
                                                                                           6    VIII. Related Cases
                                                                                           7           There are no state or federal cases related to this action. The subject matter of this
                                                                                           8    action relates directly to ongoing FINRA enforcement proceedings.
                                                                                           9    IX.    Supplemental Discussion of Necessary Discovery
                                                                                          10           A.     Extent, nature, and Location of Discovery
                                   Telephone: (702) 538-9074 – Facsimile (702) 538-9113
LEACH KERN GRUCHOW ANDERSON SONG




                                                                                          11           The parties anticipate that limited discovery will be necessary in this matter, as the
                                    2525 Box Canyon Drive, Las Vegas, Nevada 89128




                                                                                          12    dispute relates primarily to whether plaintiffs may obtain injunctive or declaratory relief
                                                                                          13    against FINRA on the basis of Nevada law. Accordingly, the parties do not believe
                                                                                          14    phased discovery is appropriate, and discovery may be limited narrowly to the legal
                                                                                          15    issues raised by the Trusts’ Petition. Discovery will occur electronically, with the
                                                                                          16    exception of any depositions which will occur in Nevada or in Washington, D.C.
                                                                                          17           B.     Suggested Revisions to Discovery imposed by the Federal Rules and
                                                                                                              LR 26-1(b)
                                                                                          18

                                                                                          19           The parties do not propose any revisions to the discovery imposed the Federal

                                                                                          20    Rules or LR 26-1(b).

                                                                                          21           C.     Number of Hours Permitted for Each Deposition

                                                                                          22           The parties agree that depositions, if any, shall be limited to 4 hours unless

                                                                                          23    otherwise agreed or ordered by the Court.

                                                                                          24    X.     Electronically Stored Information

                                                                                          25           The parties do not anticipate any particular issues about disclosure, discovery, or

                                                                                          26
                                                                                                preservation of electronically stored information. If any such issues arise, the parties

                                                                                          27    agree to promptly bring them to the Court’s attention. The parties agree that

                                                                                          28    electronically stored information will be produced either in its native format or in
                                                                                                                                             -3-
                                                                                               Case 3:19-cv-00240-MMD-CBC Document 27 Filed 07/15/19 Page 4 of 7


                                                                                           1    electronically searchable PDF format.
                                                                                           2    XI.    Claims of Privilege or Work Product
                                                                                           3           FINRA claims privilege regarding any and all discovery that the Trusts may seek
                                                                                           4    regarding its investigation into, or non-public regulatory action taken against, John Hurry,
                                                                                           5    Justine Hurry, or any entities they own or control, and objects to the production of any
                                                                                           6    documents related to the same. Other than the foregoing, the parties do not anticipate any
                                                                                           7    issues related to claims of privilege.
                                                                                           8    XII.   Rule 26(a)(3) Disclosures and Objections
                                                                                           9           The parties agree that because no scheduling order is in place and no discovery has
                                                                                          10    yet occurred, it would be premature to issue Rule 26(a)(3) disclosures and objections at
                                   Telephone: (702) 538-9074 – Facsimile (702) 538-9113
LEACH KERN GRUCHOW ANDERSON SONG




                                                                                          11    this time. The parties propose disclosing such information and objections consistent with
                                    2525 Box Canyon Drive, Las Vegas, Nevada 89128




                                                                                          12    LR 26-1(b)(5) as described below.
                                                                                          13    XIII. Deadlines Pursuant to Local Rule 26-1
                                                                                          14           A.     Completion of Discovery
                                                                                          15           The parties do not anticipate any changes to the timing, form, or requirements for
                                                                                          16    disclosures under Rule 26(a). The parties agree to exchange initial disclosures, if
                                                                                          17    applicable, within 14 days after the Court has issued rulings on both FINRA’s pending
                                                                                          18    Motion to Dismiss (Doc. 11) and the Trusts’ Motion to Remand (Doc. 17).
                                                                                          19           FINRA first appeared in this matter through its Notice of Removal (Doc. 1) on
                                                                                          20    May 9, 2019. Accordingly, pursuant to LR 26-1(b)(1), all discovery should be
                                                                                          21    completed by Tuesday, November 5, 2019, subject to adjustment depending upon the
                                                                                          22    timing of the Court’s resolution of the motions.
                                                                                          23           B.     Amending Pleadings and Adding Parties
                                                                                          24           The parties agree pursuant to LR 26-1(b)(2) that the deadline for filing motions to
                                                                                          25    amend the pleadings or to add parties is Wednesday, August 7, 2019, subject to
                                                                                          26    adjustment depending upon the timing of the Court’s resolution of the motions.
                                                                                          27           C.     Dates for Complete Disclosure of Expert Testimony
                                                                                          28           The parties agree pursuant to LR 26-1(b)(3) that the deadline for expert
                                                                                                                                            -4-
                                                                                               Case 3:19-cv-00240-MMD-CBC Document 27 Filed 07/15/19 Page 5 of 7


                                                                                           1    disclosures is Friday, September 6, 2019, subject to adjustment depending upon the
                                                                                           2    timing of the Court’s resolution of the motions. Any rebuttal expert disclosure is due
                                                                                           3    Monday, October 7, 2019, subject to adjustment depending upon the timing of the
                                                                                           4    Court’s resolution of the motions.
                                                                                           5            D.     Dispositive Motions
                                                                                           6            The parties agree pursuant to LR 26-1(b)(4) that the deadline for filing any
                                                                                           7    dispositive motions is Thursday, December 5, 2019, subject to adjustment depending
                                                                                           8    upon the timing of the Court’s resolution of the motions.
                                                                                           9            E.     Joint Pretrial Order
                                                                                          10            The parties agree pursuant to LR 26-1(b)(5) that the deadline for filing the
                                   Telephone: (702) 538-9074 – Facsimile (702) 538-9113
LEACH KERN GRUCHOW ANDERSON SONG




                                                                                          11    proposed joint pretrial order is Monday, January 6, 2020, subject to adjustment
                                    2525 Box Canyon Drive, Las Vegas, Nevada 89128




                                                                                          12    depending upon the timing of the Court’s resolution of the motions, unless
                                                                                          13    dispositive motions are filed, in which case the deadline for filing the proposed joint
                                                                                          14    pretrial order will be suspended until 30 days after decision on the dispositive motions or
                                                                                          15    further court order. The proposed joint pretrial order must include those disclosures
                                                                                          16    required by Federal Rule of Civil Procedure 26(a)(3) and any objections to them.
                                                                                          17    THE DEADLINES SUBMITTED HEREIN ARE IN COMPLIANCE WITH LR 26-
                                                                                          18    1(b).
                                                                                          19    XIV. Alternative Dispute Resolution
                                                                                          20            The parties certify that they have met and conferred about the possibility of using
                                                                                          21    alternative dispute-resolution processes including mediation and arbitration and do not
                                                                                          22    believe this case will benefit from either of those processes. The parties do not believe
                                                                                          23    there is any prospect for settlement.
                                                                                          24    XV.     Jury Trial
                                                                                          25            This matter will not be tried to a jury. A trial, if any were to occur, would be
                                                                                          26    limited to 2 days. The parties certify that they have considered consent to trial by a
                                                                                          27    magistrate judge under 28 U.S.C. § 636(c) and Federal Rule of Civil Procedure 73 and
                                                                                          28
                                                                                                                                              -5-
                                                                                               Case 3:19-cv-00240-MMD-CBC Document 27 Filed 07/15/19 Page 6 of 7


                                                                                           1    the use of the Short Trial Program (General Order 2013-01). Neither party consents to
                                                                                           2    trial by a magistrate judge or to the use of the Short Trial Program.
                                                                                           3    XVI. Other Matters
                                                                                           4           None.
                                                                                           5    RESPECTFULLY SUBMITTED this 15th day of July, 2019.

                                                                                           6
                                                                                                LEACH KERN GRUCHOW ANDERSON SONG              SNELL & WILMER L.L.P.
                                                                                           7

                                                                                           8
                                                                                                /s/ Gregory Schneider                         /s/ William E. Peterson (with permission)
                                                                                           9    Sean L. Anderson                              William E. Peterson
                                                                                                Nevada Bar No. 7259                           Janine C. Prupas
                                                                                          10    Ryan D. Hastings                              SNELL & WILMER L.L.P.
                                                                                                Nevada Bar No. 12394                          50 West Liberty Street, Suite 510
                                   Telephone: (702) 538-9074 – Facsimile (702) 538-9113
LEACH KERN GRUCHOW ANDERSON SONG




                                                                                          11
                                    2525 Box Canyon Drive, Las Vegas, Nevada 89128




                                                                                                2525 Box Canyon Drive                         Reno, Nevada 89501
                                                                                          12    Las Vegas, Nevada 89128

                                                                                          13    Gregory A. Davis (pro hac vice)
                                                                                                Gregory Schneider (pro hac vice)
                                                                                          14    SQUIRE PATTON BOGGS (US) LLP
                                                                                                1 E. Washington St., Suite 2700
                                                                                          15
                                                                                                Phoenix, Arizona 85004
                                                                                          16

                                                                                          17

                                                                                          18

                                                                                          19
                                                                                          20

                                                                                          21

                                                                                          22

                                                                                          23

                                                                                          24

                                                                                          25

                                                                                          26
                                                                                          27

                                                                                          28
                                                                                                                                             -6-
                                                                                               Case 3:19-cv-00240-MMD-CBC Document 27 Filed 07/15/19 Page 7 of 7


                                                                                           1                                     CERTIFICATE OF SERVICE

                                                                                           2           Pursuant to FRCP 5(b), the undersigned, an employee of SQUIRE PATTON BOGGS (US)

                                                                                           3    LLP., hereby certifies that on the 15th day of July, 2019, a copy of the foregoing, JOINT CASE

                                                                                           4    MANAGEMENT REPORT was electronically filed with the Clerk of the Court for the United

                                                                                           5    States District Court by using the Court’s EM/ECF system and served through the Court’s Notice

                                                                                           6    of electronic filing system automatically generated to those parties registered on the Court’s Master

                                                                                           7    E-Service List as follows:

                                                                                           8     William E. Peterson                               Sean L. Anderson
                                                                                                 (wpeterson@swlaw.com)                             (sanderson@lkglawfirm.com)
                                                                                           9     Janine C. Prupas                                  Ryan D. Hastings
                                                                                                 (jprupas@swlaw.com)                               (rhastings@lkglawfirm.com)
                                                                                          10     SNELL & WILMER L.L.P.                             2525 Box Canyon Drive
                                   Telephone: (702) 538-9074 – Facsimile (702) 538-9113
LEACH KERN GRUCHOW ANDERSON SONG




                                                                                          11     50 West Liberty Street, Suite 510                 Las Vegas, Nevada 89128
                                    2525 Box Canyon Drive, Las Vegas, Nevada 89128




                                                                                                 Reno, Nevada 89501
                                                                                          12                                                      Gregory A. Davis
                                                                                                                                                  (gregory.davis@squirepb.com)
                                                                                          13                                                      Gregory Schneider
                                                                                                                                                  (gregory.schneider@squirepb.com)
                                                                                          14
                                                                                                                                                  SQUIRE PATTON BOGGS (US) LLP
                                                                                          15                                                      1 E. Washington St., Suite 2700
                                                                                                                                                  Phoenix, Arizona 85004
                                                                                          16                                                  /s/    Gregory Schneider
                                                                                                                                              An Employee of SQUIRE PATTON BOGGS (US)
                                                                                          17
                                                                                                                                              LLP
                                                                                          18

                                                                                          19
                                                                                          20

                                                                                          21

                                                                                          22

                                                                                          23

                                                                                          24

                                                                                          25

                                                                                          26
                                                                                          27

                                                                                          28
                                                                                                                                                -7-
